Title: To Thomas Jefferson from Edward Carrington, 10 November 1787
From: Carrington, Edward
To: Jefferson, Thomas



Dear Sir
New York Nov. 10. 1787

Mr. Madison and myself have done ourselves the honor to write you very fully as late as the 23d. Ult., but as the Chevalier Jones is but now about to sail in a Merchant Man for Holland, from whence he means to go directly to Paris, I just use this additional opportunity to inclose you the papers from the period of our former letters to this date. They contain sundry peices upon the subject of the new Constitution and will serve to shew you the sentiments of its opponents, but you are not to conclude from the number of them that they shew the general sense of the people. We have learned from Virginia that several men of considerable influence are in the opposition, amongst whom Mr. Henry is numbered. It appears however, by the papers, that the new project is getting much into fashion in that state. Amongst the papers inclosed you  will see the issue of several formal assemblies of the people. The legislature have directed that a convention be held in May, for the purpose of, “adopting, amending or rejecting” the proposed Government. The long postponement was occasioned by unfriendly intentions toward it, but I apprehend the rapidity of the movements of the other States in the business, will, by that time, have brought so many into the adoption, that even its enemies will see the necessity of joining.
The Chevalier Jones has been detained much longer in America than he expected at his arrival, owing to a deal of perplexities he has met with in the adjustment of his negotiations in France. The Treasury Board had his papers upwards of two months before they reported. They then proposed that the division which had been made of the prize money, by the Court of France, should be reversed as it respects the Commanders of the Bon homme Richard, and the Alliance, and that they should share upon the common mass of the two ships, instead of each taking upon the mass of his own. This was however disagreed to by Congress, and the division by the court of France confirmed. They also proposed that he should be ordered immediately, to pay up the balance retained by him when he made a payment to you, only deducting 5 ⅌ Cent for Commission. This was also disagreed to, and he is allowed still to retain that balance until some future decision shall be made. Some propositions were made which he will shew you with the yeas and nays, from which there results a decided sense of Congress that he ought to retain so much money on some principle, but it could not be agreed whether it should be paid out of the public treasury or deducted from the property recovered. I own that, to me, it appeared probable that the money was necessarily expended, and that it ought to be taken from the property of those in whose service the expence was incurred. Whatever might have been the obligations of the court of France to pay the money, a long and expensive of attendance was nevertheless necessary to obtain it, and since it had before been tried by Mr. Barclay without success, it is likely that personal considerations, which applied to Jones alone ensured the success he has met with.
You will receive some Resolutions upon the Denmark business which reverse those which formerly established the Chevalier Jones as the Agent. This was occasioned by several considerations. By some Gentlemen it was thought that the application to the Court involved a complaint of a breach of the Law of Nations which required an immediate diplomatic commission, and it having been  suggested by the Board of Treasury that the security formerly given by Mr. Jones was somewhat impaired by a reduction of the property of those who were bound with him, it was thought by others that in justice to the people concerned, he ought to be called upon for additional security. Upon the whole it was unanimously thought best to shift the ground upon which the business stood leaving the eventual further employment of the Chevalier to you, who must be the best acquainted with his conduct. I find that this brave, and in my mind honest, Man has his enemies. These may represent him to you in an injurious light, and the statement I make is just intended to shew you how he really stands with Congress. It is expected that you will employ him if you do not think him unworthy of being trusted in the business which is to be done. In candor however I must tell you that you will be held accountable for whatever money may be received, but send who you will, I suppose you may draw the money through whatever channel you please so as to keep it out of the hands of the agent, should you not chuse entirely to hazard it in his hands.
We have just received notice from Kentucky that, at a Convention held for the purpose, the people of that district have determined upon their separation from Virga. in conformity to the Act of Fall 1785, and a request is made to Congress for their admission as a new state into the confederation. You have no doubt seen the Act of Virga. The period fixed for the commencement of the separate government is the beginning of 1789.
I have the Honor to be with great sincerity Yr. affectionate Humble Servt.,

Ed. Carrington

